DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-11 and 20 are rejected. 
		Claims 12-19 are withdrawn.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-11 and 20, drawn to an apparatus for treatment of contaminated groundwater or soil, classified in C02F 1/725. 
Group II: Claims 12-19, drawn to a method for treatment of contaminated groundwater or soil, classified in B09C 1/002. 
	The inventions are independent or distinct, each from the other because: 
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be practiced by another materially different method/process such as method/process that does not require the step of injecting gaseous ozone into groundwater or soil formation at a plurality of points along a vertical axis. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with William Griffith on 12/22/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-19 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second outlet of the pump” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
Claim 1 recites “gaseous ozone as bubbles” in line 3 and “gaseous ozone bubbles” in lines 5-6. It is unclear whether the gaseous zone as bubbles is the same the gaseous zone bubbles. In interest of advancing prosecution, it is interpreted that they are the same. 
Claim 3 recites “an iron content greater than 3%” in line 2. It is not clear what the amount of iron silicate is limited to therefore it is not clear what an iron content greater than 3% is limited to thus rendering the claim indefinite. In interest of advancing prosecution, it is interpreted that the iron content can be any amount.  
Claim 8 “wherein each of the plurality of peroxide-coated ozone bubbles has a diameter less than about 10 pm, wherein the bubbles have an oxidation potential greater than or equal to 2.9 volts and less than or equal to 3.6 volts, and wherein the bubbles contain gas phase ozone at a concentration greater than or equal to 1000 ppmV” in lines 1-4. It is not clear what structure the claim is further limiting to achieve the bubble diameter about 10pm and the specification does not provide further clarification therefore it is not clear how to address for prior art purposes. The claim is further indefinite because it is not clear if the bubbles having an oxidation potential greater than or equal to 2.9 volts and less than or equal to 3.6 volts and an ozone concentration greater than or equal to 1000 ppmV is an inherent characteristic of the bubbles or if the apparatus is configured in such a way to affect the oxidation potential and the ozone concentration? In interest of advancing prosecution, it is interpreted that the oxidation potential and ozone concentration of the bubbles are inherent characteristics. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noling (US 2017/0326478) in combination with Mercer (US 2011/0253604) in view of Weisenbarger (USPN 4,543,186) and further in view of Conrad (USPN 6,475,352). 
	Regarding claim 1, Noling teaches an apparatus for treatment of contaminated groundwater or soil, said apparatus comprising: a well (vault) (see Fig. 13); a catalytic adsorption canister (Fig. 16, vessel 101; see ¶35) (the vessel includes reactive media for removing pollutants using a combination of straining, filtration, complexing, adsorption, absorption, micro-sedimentation, and biological degradation) (see ¶39) comprising an inlet (Fig. 16,  inlet 16a; see ¶75) for receiving gaseous ozone bubbles (the inlet is below the water line therefore will provide bubbles) (see Fig. 16) (the inlet is capable of receiving gaseous ozone) (gaseous ozone is recited as an intended use) and at least one outlet (Fig. 16, outlet 18; see ¶75) coupled to the groundwater or soil formation (see Fig. 13); and a pump (Fig. 13, pump) in the well (see Fig. 13), the pump further comprising an inlet (not shown but inherent since there is an outlet) (see Fig. 13), an outlet (discharge line from pump) (see Fig. 13) coupled to the inlet of the catalytic adsorption canister (see Fig. 13).
Annotated Fig. 16

    PNG
    media_image1.png
    385
    984
    media_image1.png
    Greyscale

	Noling does not teach (1) at least one diffuser for injecting gaseous ozone as bubbles into water in the groundwater or soil formation, (2) a control mechanism for supplying gaseous ozone to the well and the catalytic adsorption canister and (3) a second outlet from the pump coupled to a lower portion of the well and (4) pump from an upper portion of the well. 

	Mercer teaches an apparatus for treatment of contaminated groundwater or soil, said apparatus comprising: a well (Fig. 2, pump tank 16; see ¶36) comprising at least one diffuser (Fig. 5, pump 34; see ¶36) (the ozone introduction pump diffuses air and ozone) (see ¶36) for injecting gaseous ozone as bubbles into water (diffuser below water will provide bubbles) (see Fig. 5) in the groundwater or soil formation (the conduit is capable of injecting gaseous ozone) (gaseous ozone is recited as an intended use); a control mechanism (Fig. 5, controller 64, see ¶41) for supplying gaseous ozone to the well (the ozone generator is capable of supplying gaseous ozone) (gaseous ozone is recited as an intended use) (see Fig. 2); and a pump (Fig. 2, effluent pump 36; see ¶36) in the well, the pump further comprising an inlet (not shown but inherent since there is an outlet) (see Fig. 2). 
Annotated Fig. 5

    PNG
    media_image2.png
    646
    624
    media_image2.png
    Greyscale


	
	Mercer does not teach (1) a catalytic adsorption canister comprising an inlet for receiving gaseous ozone bubbles and at least one outlet coupled to the groundwater or soil formation, said outlet of pump coupled to the inlet of the catalytic adsorption canister and (2) a second outlet from the pump coupled to a lower portion of the well and (3) pump receiving wastewater from an upper portion of the well and (4) a control mechanism for supplying to a catalytic adsorption canister. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vault (well) of Noling by incorporating the controller (control mechanism) and ozone introduction pump (diffuser) as disclosed by Mercer because treatment of ozone provides the benefit of combatting odors, reducing chemical and biological oxygen demands (Mercer, see ¶34). Therefore the claims are obvious over Noling in view of Mercer. 
	Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Mercer by incorporating the storm water filter (catalytic adsorption canister) downstream of the well as disclosed by Noling because it is beneficial to further treat water (Noling, see ¶2). Therefore the claims are obvious over Mercer in view Noling.
	The combination does not teach a second outlet from the pump coupled to a lower portion of the well and a pump receiving wastewater from an upper portion of the well and a control mechanism for supplying to canister.
	In a related field of endeavor, Weisenbarger teaches an apparatus and method for treatment of well water (see Entire Abstract) comprising a pump (pipe 14 and submersible pump 16 teach the claimed pump) (see Fig. 1 and C3/L27-35) with two outlets (see Fig. 1) and a pump 
Annotated Fig. 1

    PNG
    media_image3.png
    821
    604
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the effluent pump and outlet (Noling, the pump and outlet shown in Fig. 13) of Noling in combination with Mercer with the pump and outlets of Weisenbarger because it is the simple substitution of one known pump with outlet means with another known pump and outlet means obviously resulting in suitable effluent wastewater pump with an expectation of success. The simple substitution of one known element for another is likely to be obvious when 
	The combination of references does not teach a control mechanism for supplying to canister. 
	In a related field of endeavor, Conrad teaches a method and apparatus for monitoring an ozone generator in a household water purifier (see Entire Abstract) comprising a canister (Fig. 2, water treatment apparatus 100 is the canister since it includes catalytic adsorption (activated carbon); see C4/L55-65) and a control mechanism (Fig. 2, micro-controller 6; see C7/L50-55) for initiating a water treatment cycle and ozone generator (see C10/L8-15) for the canister (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the canister (vessel) of Noling and control mechanism (controller) of Noling (as modified by Mercer) by configuring the control mechanism for supplying to the canister as dissolved by Conrad because a controller achieves the predictable result of initiating (Conrad, see C10/L3-5) and terminating (Conrad, see C7/L49-55) the water treatment process with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 2, Noling in combination with Mercer, Weisenbarger and Conrad teach the apparatus of claim 1, wherein the catalytic adsorption canister further comprises an upper adsorber region comprising a mineral catalyst (sand 14d as a top layer) (Noling, see ¶76 and Fig. 16) and a lower adsorber region comprising activated carbon (activated carbon 14b as a part of the lower region) (Noling, see ¶76 and Fig. 16).  

	Regarding claim 6, Noling in combination with Mercer, Weisenbarger and Conrad teach the apparatus of claim 1, wherein the control mechanism further supplies hydroperoxide (the claim is directed to a process/method step). 
	Regarding claim 7, Noling in combination with Mercer, Weisenbarger and Conrad teach the apparatus of claim 6, wherein the at least one diffuser is operatively coupled to the control mechanism (Mercer, see Fig. 2) for receiving gaseous ozone and liquid hydroperoxide (the conduit of Mercer is capable of receiving ozone and hydroperoxide) and producing a plurality of peroxide-coated ozone bubbles (bubbles of gas) (Mercer, see ¶37) that are introduced into the groundwater or soil formation (Mercer, see Fig. 2) to effect removal of PFAS compounds (ozone gas oxidizes contaminants) (Mercer, see ¶11) (PFAS compounds are contaminants) (producing bubbles to effect removal of PFAS is directed to a process/method step).
	Regarding claim 8, Noling in combination with Mercer, Weisenbarger and Conrad teach the apparatus of claim 7, (a) wherein each of the plurality of peroxide-coated ozone bubbles has a diameter less than about 10 pm, (b) wherein the bubbles have an oxidation potential greater than or equal to 2.9 volts and less than or equal to 3.6 volts, and (c) wherein the bubbles contain gas phase ozone at a concentration greater than or equal to 1000 ppmV (see §112 indefiniteness for (a)-(c)).

	Regarding claim 10, Noling in combination with Mercer, Weisenbarger and Conrad teach the apparatus of claim 1, wherein the control mechanism further supplies sodium hydroxide or potassium hydroxide (the claim is directed to a process/method step). 
	Regarding claim 11, Noling in combination with Mercer, Weisenbarger and Conrad teach the apparatus of claim 1, wherein the quantity of groundwater sent to the first and second outlets of the pump is adjustable (the claim is directed to a process/method limitation).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noling (US 2017/0326478) in combination with Mercer (US 2011/0253604) in view of Weisenbarger (USPN 4,543,186) in view of Conrad (USPN 6,475,352) and further in view of Jong (KR 20140078884). 
	Regarding claim 3, Noling in combination with Mercer, Weisenbarger and Conrad teach the apparatus of claim 2.
	The combination of references does not teach wherein the mineral catalyst comprises an iron silicate with an iron content greater than 3%.
	In a related field of endeavor, Jong teaches a water purification device (see Entire Abstract) comprising a filter media that has iron silicate as the main component (see ¶47) with an iron content greater than 3% (the iron content is any amount) (see §112 indefiniteness regarding the iron content).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vessel (catalytic adsorption canister) of Noling in combination with Mercer by incorporating the filter media (comprising iron silicate) of Jong because said filter medium provides the benefit of effective removal of phosphorus (Jong, see ¶47) which is desirable in Noling for removal of pollutants in storm water (Noling, see ¶39). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noling (US 2017/0326478) in combination with Mercer (US 2011/0253604) in view of Weisenbarger (USPN 4,543,186) in view of Conrad (USPN 6,475,352) and further in view of Kerfoot (USPN 6,436,285).
	Regarding claim 4, Noling in combination with Mercer, Weisenbarger and Conrad teach the apparatus of claim 1. 
	The combination of references does not teach wherein the at least one diffuser in the well comprises a plurality of diffusers arranged in series.  
	In a related field of endeavor, Kerfoot teaches a microporous diffuser (see Entire Abstract) comprising diffusers coupled in series (see C3/L38-44 and Fig. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the conduit (the conduit a part of pump 34 (diffuser)) of Noling in combination with Mercer by incorporating the diffusers coupled in series of Kerfoot to the conduit of Noling because it is the simple addition of known elements to a known device (conduit) obviously resulting in injecting ozone with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Costello (USPN 5,346,617) in view of Noling (US 2017/0326478) and by evidence of Smith (US 2010/0276360) and by evidence of Kerfoot (US 2008/0061006). 
	Regarding claim 20, Castello teaches a catalytic adsorption canister for treatment of contaminated water include PFAS compounds (treatment of PFAS is recited as intended use), said catalytic adsorption canister (Fig. 1, containers 14 through 24) (see C7/L1-10) comprising: a chamber (interior) including (1) a mineral or sand-based catalyst (Fig. 1, sand chamber 12) (see C10/L1-5) or (2) chamber including activated carbon or charcoal (Fig. 1, carbon filter 26) (see 
	Castello does not teach an upper absorber and a lower adsorber in a single unit and does not explicitly teach providing bubbles via the inlet. 
	In a related field of endeavor, Noling teaches a storm water filtering system (see Entire Abstract) comprising an upper absorber (sand 14d as a top layer) (see ¶76 and Fig. 16) and a lower adsorber (activated carbon 14b as a part of the lower region) (see ¶76 and Fig. 16) in a single unit (see Fig. 16) and an inlet providing bubbles (inlet 16a is below the water line) (see Fig. 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sand chamber and carbon chamber of Castello by combining the sand and carbon in a single unit such that the sand is an upper absorber and the activated carbon is a lower absorber as disclosed by Noling because it is obvious to consolidate filter layers to form into an integral unit. Additionally, said configuration provides the benefit of a single treatment bed thereby providing a cost effective approach to wastewater polishing by evidence of Smith (Smith, see ¶8).
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hatten (US 2012/0267318), Duta (US 2012/0039792), Visnja (US 2015/0166383) and Caplan (USPN 4,992,174) are related to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778